Case: 09-60674     Document: 00511160851          Page: 1    Date Filed: 07/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 1, 2010
                                     No. 09-60674
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BLANCA OLIVIA FLORES-VASQUEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A97 318 952


Before KING, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        Blanca Olivia Flores-Vasquez, a native and citizen of El Salvador,
petitions for review of the Board of Immigration Appeals’ (BIA) denial of her
request for asylum and withholding of removal. Her request is based on her
claiming she was gang raped repeatedly in El Salvador.
        Flores maintains the BIA erred when it determined she failed to establish
she was persecuted on account of her membership in a “particular social group”
of “Salvadoran women who are made sexual slaves”. (Flores raised additional

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60674    Document: 00511160851 Page: 2       Date Filed: 07/01/2010
                                 No. 09-60674

asylum theories before the IJ and the BIA, including that she was persecuted
due to: suspicions that her father was a government informant; her father’s
social prominence; or her membership in her family as a social group. Both the
BIA and the IJ rejected these contentions, and Flores has not presented them
on appeal. Accordingly, she has abandoned them. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003).)
      The Attorney General may grant asylum to an applicant who qualifies as
a refugee under 8 U.S.C. § 1101(a)(42)(A). 8 U.S.C. § 1158(b). A refugee is a
“person who is outside any country of such person’s nationality”, who cannot or
is unwilling to return to “that country because of persecution or a well-founded
fear of persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion”. 8 U.S.C. § 1101(a)(42)(A).
      “An applicant for withholding of removal has the burden of showing that
‘it is more likely than not’ that his life or freedom would be threatened by
persecution on account of one of the five categories mentioned under asylum
. . . .” Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002) (citing 8 C.F.R. §
208.16(b)); see also 8 U.S.C. § 1231(b)(3). “Withholding of removal is a higher
standard than asylum. . . . [One who] does not meet the bar for asylum . . . also
does not meet the standard for withholding”. Efe, 293 F.3d at 906.
      Although she describes horrific incidents, Flores fails two prongs of the
asylum test. First, she has failed to establish membership in “a group of persons
that share a common immutable characteristic that they either cannot change
or should not be required to change because it is ‘fundamental to their individual
identities or consciences’”. See Mwembie v. Gonzales, 443 F.3d 405, 415 (5th Cir.
2006) (quoting Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 352–53 (5th Cir.
2002)) (internal quotation marks omitted). She has not submitted evidence
establishing that there are other members of this group or that this group in fact
exists; and it is described too broadly to provide a meaningful basis for
distinguishing its members. See, e.g., Rivera-Barrera v. Holder, 322 F. App’x

                                        2
   Case: 09-60674   Document: 00511160851 Page: 3       Date Filed: 07/01/2010
                                No. 09-60674

375, 376 (5th Cir. 2009) (unpublished); Cua-Tumax v. Holder, 343 F. App’x 995,
997 (5th Cir. 2009) (unpublished).
      Second, Flores has not submitted compelling evidence supporting her
position that she was persecuted “on account of” her alleged membership in the
claimed social group of “Salvadoran women who are made sexual slaves”. See
INS v. Elias-Zacarias, 502 U.S. 478, 481–83 & n.1 (1992) (interpreting 8 U.S.C.
§ 1101(a)(42)(A)). For example, there was no compelling evidence that her
attackers were motivated by this alleged status; in fact, it remains unclear why
she was targeted.
      In sum, Flores does not meet the standard for asylum. Accordingly, she
does not meet the above-discussed more stringent standard for withholding of
removal. See Efe, 293 F.3d at 906.
      DENIED.




                                       3